DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/075,937 filed October 21, 2020. Claims 1-12 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 & 12 are rejected under 35 U.S.C 112(b) as being indefinite because the limitations of claims 4 & 12 states “the resistance varies depending on whether a metal filament based on the metal nanoparticles is formed or not” and therefore these claims do not have a positive recitation as to whether the metal filament either is formed or not formed thereby leaving the claim indefinite. For purpose of examination the claims will be treated as if a metal filament is formed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Foreign Publication KR 20130127078) in view of Lee (Pre-Grant Publication 2020/0335693) and Zhang (Pre-Grant Publication 2014/0264224).
Regarding claim 1, Kim disclose a Bi-stable memory device comprising:
A first electrode (Fig. 1, 110)
An active layer (130) formed on the first electrode and comprising an polyelectrolyte and one or more nanoparticles (Page 8, Lines 50-63).
A second electrode (150) formed on the active layer.

Kim does not disclose the first electrode having lithium-doped surface or the nanoparticle are metal nanoparticles. However Lee discloses a lithium based neuromorphic computing device comprising:
A neuromorphic device for resistive random access memory (RRAM) (Paragraph [0019]) including a first electrode (Fig. 5, 12 & 14) having a lithium doped surface (14). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the electrode having a lithium doped surface because it will serve to form a resistive switching device with controllable and desirable  resistance change for RRAM applications, wherein the resistive states can be maintained for prolonged periods and have long endurance (Paragraphs [0020, 0041-0042]).

Zhang discloses resistive RAM device comprising:
A resistance switching layer (Fig. 3a-3c, 320) wherein a plurality of metal nanoparticles (322/323) are within the resistive switching layer. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form metal nanoparticles in the resistive switching layer because it will form conductive filaments wherein the filament are shorter due to the metal nanoparticles thereby reducing the forming/set voltage (Paragraph [0061]).

Regarding claim 2, Kim, Lee, and Zhang discloses all of the limitations of claim 1. Kim does not disclose the first electrode consist of an electrode material and lithium a lithium oxide layer formed by surface treatment. However Lee further discloses:
The first electrode consist of an electrode material (12) and a lithium cobalt oxide (14), wherein the lithium cobalt oxide layer is formed on the electrode material through surface treatment (Paragraph [0030]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the electrode including a lithium oxide layer because it will serve to form a resistive switching device with controllable and desirable  resistance change for RRAM applications, wherein the resistive states can be maintained for prolonged periods and have long endurance (Paragraphs [0020, 0041-0042]).

Regarding claim 3, Kim, Lee, and Zhang discloses all of the limitations of claim 2. Although neither reference explicitly discloses a resistance of the active layer varies due to a change in a work-function of at one of the first and second electrodes by oxidation-reduction reaction on the lithium oxide layer since the combination of Kim, Lee and Zhang will form a device having a varying resisitnace due to change in a work function of at least one the first and second electrode by oxidation-reduction reaction in the lithium oxide since it has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent and a prima facie case of either anticipation or obviousness has been established. In re Best (MPEP 2112.01 I).  

Regarding claim 4, Kim, Lee, and Zhang discloses all of the limitations of claim 1. Kim does not disclose a metal filament is formed based on the metal nanoparticles. However Zhang further discloses:
A metal/conductive filament (352/353) is formed based on the presence of the metal nanoparticles and thereby vary the resistance of the device (Paragraph [0061, 0064, 0065]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form metal nanoparticles in the resistive switching layer because it will form conductive filaments wherein the filament are shorter due to the metal nanoparticles thereby reducing the forming/set voltage (Paragraph [0061]).

Regarding claim 5, Kim further discloses:
The polyelectrolyte can comprises polyvinylpryyolidine (PVP) or polyvinyl acetate (PV Ac) (Page 8, Lines 55-65).

Regarding claim 6, Kim, Lee, and Zhang discloses all of the limitations of claim 1. Kim does not disclose the metal nanoparticles comprise at least one of platinum, palladium, silver and gold. However Zhang further discloses:
The metal nanoparticle can be material such as gold and silver (Paragraph [0060]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form metal nanoparticles such as gold or silver in the resistive switching layer because it will form conductive filaments wherein the filament are shorter due to the metal nanoparticles thereby reducing the forming/set voltage (Paragraph [0061]).

Regarding claim 8, Kim disclose a Bi-stable memory device comprising:
Forming a first electrode (Fig. 1, 110)
Forming an active layer (130) formed on the first electrode and comprising an polyelectrolyte and one or more nanoparticles (Page 8, Lines 50-63).
Forming a second electrode (150) formed on the active layer.

Kim does not disclose the first electrode having lithium-doped surface or the nanoparticle are metal nanoparticles. However Lee discloses a lithium based neuromorphic computing device comprising:
A neuromorphic device for resistive random access memory (RRAM) (Paragraph [0019]) including a first electrode (Fig. 5, 12 & 14) having a lithium doped surface (14). 

It would have been obvious to those having ordinary skill in the art at the time of invention to form the electrode having a lithium doped surface because it will serve to form a resistive switching device with controllable and desirable  resistance change for RRAM applications, wherein the resistive states can be maintained for prolonged periods and have long endurance (Paragraphs [0020, 0041-0042]).

Zhang discloses resistive RAM device comprising:
A resistance switching layer (Fig. 3a-3c, 320) wherein a plurality of metal nanoparticles (322/323) are within the resistive switching layer. 

It would have been obvious to those having ordinary skill in the art at the time of invention to form metal nanoparticles in the resistive switching layer because it will form conductive filaments wherein the filament are shorter due to the metal nanoparticles thereby reducing the forming/set voltage (Paragraph [0061]).

Regarding claim 9, Kim, Lee, and Zhang discloses all of the limitations of claim 8. Kim does not disclose the first electrode consist of an electrode material and lithium a lithium oxide layer formed by surface treatment. However Lee further discloses:
The first electrode consist of an electrode material (12) and a lithium cobalt oxide (14), wherein the lithium cobalt oxide layer is formed on the electrode material through surface treatment (Paragraph [0030]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the electrode including a lithium oxide layer because it will serve to form a resistive switching device with controllable and desirable  resistance change for RRAM applications, wherein the resistive states can be maintained for prolonged periods and have long endurance (Paragraphs [0020, 0041-0042]).

Regarding claim 11, Kim, Lee, and Zhang discloses all of the limitations of claim 9. Although neither reference explicitly discloses a resistance of the active layer varies due to a change in a work-function of at one of the first and second electrodes by oxidation-reduction reaction on the lithium oxide layer since the combination of Kim, Lee and Zhang will form a device having a varying resisitnace due to change in a work function of at least one the first and second electrode by oxidation-reduction reaction in the lithium oxide since it has been held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent and a prima facie case of either anticipation or obviousness has been established. In re Best (MPEP 2112.01 I).  

Regarding claim 12, Kim, Lee, and Zhang discloses all of the limitations of claim 1. Kim does not disclose a metal filament is formed based on the metal nanoparticles. However Zhang further discloses:
A metal/conductive filament (352/353) is formed based on the presence of the metal nanoparticles and thereby vary the resistance of the device (Paragraph [0061, 0064, 0065]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form metal nanoparticles in the resistive switching layer because it will form conductive filaments wherein the filament are shorter due to the metal nanoparticles thereby reducing the forming/set voltage (Paragraph [0061]).

Allowable Subject Matter
Claims 7 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 7 is considered allowable because none of the prior art either alone or in combination discloses he metal nanoparticles are formed in at least one of a tetrahexahedron, a hexoctahedron, and a trisoctahedron and have a diameter of 2 nm to 20 nm.
Claim 10 is considered allowable because none of the prior art either alone or in combination discloses forming of the first electrode further comprises applying a lithium quinolate (Liq) layer onto an electrode material; and forming a lithium oxide layer on a surface of the lithium quinolate layer by heat-treating the lithium quinolate layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818